DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0344141) in view of Chen (US 2017/0115813).
Regarding claim 17, Lee teaches A touch sensor comprising: a base layer (Fig. 1 substrate 10); a plurality of first touch electrodes disposed on the base layer, arranged in a first direction, and electrically connected to one another ([0050-0052][0090] Figs. 1 and 4, sensing electrodes 21 and 210 are on the substrate and electrically connected); a plurality of second touch electrodes disposed on the base layer, arranged in a second direction, which intersects the first direction, and electrically connected to one another ([0050-0052][0090] Figs. 1 and 4 electrodes 22 and 220 are on the substrate and electrically connected; and first pressure sensing electrodes ([0066] Figs. 2A and 3A first split electrodes 31) and second pressure sensing electrodes separated from each other (Figs. 2A and 3A second split electrodes 32), wherein the  first pressure sensing electrodes and second pressure sensing electrodes are spaced apart from the first touch electrodes (Figs. 2A-4, split electrodes are separated), the first pressure sensing electrodes being disposed in the same first layer as the first touch electrodes and the second touch electrodes(Figs. 3F-G touch electrodes (21,22) are disposed on same layer as split electrodes (31,32) a controller electrically connected to the first touch electrodes, the second touch electrodes, the first pressure sensing electrodes, and the second pressure sensing electrodes (Fig. 1 touch controller 40). Although Lee teaches the limitations as discussed above, he fails to explicitly teach the first touch electrodes comprise an opening and the first pressure sensing electrodes are disposed in the opening of the first touch electrodes in plan view to be spaced apart from the first touch electrodes, an 
However in the same field of creating a touch panel display Chen teaches a device where a first touch electrode comprises openings and the first and second pressure seining electrodes are arranged in the openings of the first touch electrodes in plan view ([0041] Figs.  2A, 3A show force sensing electrodes  240, 340 disposed in sensing electrodes  230 and 330) an insulating layer disposed on the first pressure sensing electrode and having elasticity; second pressure sensing electrode disposed on the insulating layer (Figs. 1B and 2B show a plurality of pressure sensing electrodes 140/240 [00031][0040] teaches the force sensing electrodes are insulated from the touch control sensing electrodes), wherein the controller detects a touch location by detecting a variation in static capacitance between the first touch electrodes and the second electrodes during a first time period and detects touch pressure by detecting a variation in static capacitance between the first pressure sensing electrodes and the second pressure sensing electrodes during a second time period, the second time period is different form the first time period (Fig. 7 teaches a second integrated circuit 723 [0097] teaches a touch detection stage display stage and force detection stage [0100-0103] and Fig. 12 teach how the touch sensing signals and force sensing signals where the last period of the frame is only force sensing FX and not touch sensing RX)
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to combine the device as taught by Lee with the device as taught by Chen. This combination would provide a device with reduced manufacturing cost and size as taught by Chen [0004].
Regarding claim 18, Lee teaches first connectors connecting adjacent first touch electrodes in the first direction; and second connectors connecting adjacent second touch electrodes in the second direction (Figs. 3D,3F,3G), the first connectors or the second connectors are disposed in a second layer, which is spaced apart from the first layer, and
whichever of the first connectors or the second connectors are not disposed in the second layer are disposed In the first layer ([0080-0088]).
	Allowable Subject Matter
Claims 1-12, 14-15, and 19-21 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRE L MATTHEWS/ Primary Examiner, Art Unit 2621